DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
March 25, 1998
Dear State Medicaid Director:
This letter is another in a series of letters that provides guidance on the implementation of the Balanced Budget
Act of 1997(BBA). The BBA contains numerous provisions relating specifically to managed care. In order to
provide guidance on these as quickly as possible, we are issuing a number of managed care policy letters. (See
Enclosure #2 to this letter for a list of managed care letters already issued.) This letter is the seventeenth in this
managed care series.
The purpose of this letter is to provide guidance on the BBA's limited exemption from new managed care
requirements for waiver programs under section 1115 and 1915(b). Specifically, section 4710(c) provides that
none of the provisions contained in sections 4701 through 4710 of the BBA will affect the terms and conditions
of any approved waiver under section 1915(b) or 1115 of the Act, as the waiver stood on the date of the BBA
enactment--August 5, 1997. This provision is intended to give States some flexibility in how the BBA will
impact their approved waiver programs. The provision exempts section 1115 and 1915(b) waivers only from
those BBA provisions regarding Medicaid Managed Care contained in Chapter 1 of Subtitle H of the BBA. It
specifically does not apply to other chapters or provisions contained elsewhere in the Act.
The extent to which a State's approved waiver program will not be required to come into compliance with these
new requirements will be determined by several factors. In general, any provision of a State's section 1115 or
1915(b) waiver program (which was approved or effective as of August 5, 1997) that is specifically addressed
in the State's waiver proposal, statutory waivers, special terms and conditions, operational protocol, or other
official State policy or procedures approved by HCFA, would not be affected by the BBA provisions, even if it
differs from the BBA managed care requirements. As long as the BBA provision is addressed in the State's
approved waiver materials, no determination needs to be made as to whether the State's policy or procedures
meet or exceed the BBA requirement.
Each State will need to review its current waiver programs as related to each provision in sections 4701-4710
(in consultation with the HCFA Regional Office) to determine whether the BBA provisions apply to the State's
waiver programs.
This exemption from BBA requirements will apply to all States' section 1915(b) waiver programs until the date
that the waiver authority approved or in effect as of August 5, 1997 expires. As of the date of any waiver
renewal or any temporary extension of the 1915(b) waiver authority granted after August 5, 1997, the State will
be required to comply with all BBA requirements that are in effect. This will require that contracts which were
entered into or renewed on or after October 1, 1997 be modified to comply with the BBA requirements from
which the waiver had been previously exempted. However, contracts which were signed prior to that date will
retain their exemption from the BBA's contract requirements until renewed or substantively modified. as
described in our letter dated February 20, 1998.
Exemptions from the BBA managed care provisions will apply to those section 1115 demonstration waivers
approved or in effect as of August 5, 1997, which may be extended for up to three years under the authority in
section 4757 of the BBA. These waiver extensions are specifically limited to the Medicaid section 1115
comprehensive statewide health care reform demonstrations, which must be approved under the same terms and
conditions that applied before the extension. Therefore, any exemptions from the BBA requirements to which
these programs are entitled may continue during the period of the extended waiver authority.
Section 1115 or 1915(b) waivers approved after August 5, 1997 are subject to the BBA requirements that were
in effect at the time of waiver approval. (See the State Medicaid Director's letter dated February 20, 1998
regarding effective dates of BBA provisions.)

Enclosure #1 contains some questions and answers on this provisions that have been raised in discussion with
various groups. If you have any questions regarding these provisions, please contact Bruce Johnson in the
Center for Medicaid and State Operations, on (410) 786-0615.
Sincerely,
/s/
Sally Richardson
Director
Center for Medicaid and State Operations

Enclosure
cc:
Lee Partridge, American Public Welfare Association
Jennifer Baxendell, National Governors' Association
Joy Wilson, National Conference of State Legislators
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
HCFA Press Office

Enclosure #1
QUESTIONS AND ANSWERS ON APPLICATION OF BBA PROVISIONS TO WAIVERS
1. What would be an example of a BBA provision that would not apply to a State with section 1115
waiver but would apply to a State with a section 1915(b) waiver?
An example of this would be the enrollment and disenrollment requirements under the waiver. Where, as is the
case in most section 1115 demonstrations, a State has waived the requirements regarding enrollment and
disenrollment, and established alternative requirements under the waiver, the State's enrollment requirements
and procedures may remain in effect. However, since the pre-BBA enrollment and disenrollment provisions
could not have been waived under a section 1915(b) waiver, the State would have followed the provisions in
section 1903(m) and the new BBA rules would apply.
2. As an example, how and when would BBA provisions be imposed on a State's section 1915(b) waiver
that has a period of approval from July 1, 1996 through June 30, 1998?
This waiver would have been in effect as of August 5, 1997, and would be eligible for an exemption from any
BBA managed care requirements that would otherwise require a change in the State's waiver provisions that had
been approved by HCFA. If the waiver provided for such things as marketing procedures, beneficiary
information, or contract requirements for Primary care case managers which differ from those in the BBA but
which had been approved by HCFA, these policies and procedures could remain in place, without regard to the
BBA requirements in these areas until this waiver authority expired on June 30, 1998. As of July 1, 1998, this
waiver program including these provisions would have to comply with the BBA requirements in effect as of
that date. Provisions not previously addressed, such as use of a prudent layperson's definition of emergency
medical condition, would have to be implemented with respect to contracts entered into or renewed on or after
October 1, 1997.
3. How and when are the BBA provisions to be applied to section 1115 demonstrations that are not
specifically authorized 3-year extensions under section 4757 of the BBA?
Several States' section 1115 Medicaid demonstrations do not meet the requirements for a 3-year extension under
the same terms and conditions in effect prior to the extension of the waiver program. These either do not meet
the time limits for submission of an extension request that were in the BBA or are not statewide demonstrations.
The BBA managed care provisions would apply to these programs as of the date their current section 1115
authority expired. However, the BBA does not preclude waivers of specific requirements nor preclude
permitting Federal financial participation for costs not otherwise matchable in these instances. These
determinations would have to be made on a State by State and provision by provision basis.
4. How does this provision interact with the effective date provision regarding provisions in MCO
contracts?
In our letter dated February 20, 1998, we listed the effective dates for all of the BBA managed care provisions.
As stated in that letter, most new BBA requirements apply to contracts which are entered into or renewed (i.e.,
signed by both parties) on or after October 1, 1997. However, with respect to contract provisions that are also
provisions in a State's waiver, the effective date would be delayed until the waiver provision is changed to
comply with the BBA. As stated above, this change in the State's waiver proposal, operational protocol, Special
Terms and Conditions, or elsewhere, must take place when the waiver that was in effect on August 5, 1997
expires. Contract provisions that are governed by the waiver provision would need to be modified effective with
the date that the waiver authority expires, is temporarily extended, or renewed. Thus, in the 1915(b) waiver
described in the response to question #2, contracts entered into on or after July 1, 1998 would be required to
comply with all BBA contract requirements effective as of that date. Contracts entered into prior to that date
(but after October 1, 1997) would only be subject to BBA provisions which were not addressed in approved
provisions of the State's waiver. As set forth in section 4710(a) of the BBA (and described in our February 20
letter) the BBA contract provisions do not apply to contracts that had been signed by both parties prior to
October 1, 1997, until those contracts are renewed or substantively amended.

5. How does section 4710(c) apply to BBA provisions that are not contained in sections 4701 through
4710?
This section exempts section 1115 and 1915(b) waivers only from those BBA provisions contained in Chapter 1
of Subtitle H of the BBA, which are the provisions regarding Medicaid Managed Care. It specifically does not
apply to other chapters or provisions contained in the other BBA chapters on Flexibility in Payment to
Providers (including the provision on payments to FQHCs), Federal Payments to States (including the provision
on disproportionate share hospital payments), Eligiblity, Benefits, or Administration and Miscellaneous.
Enclosure #2
BBA MANAGED CARE STATE LETTERS
Section Subject Date Issued
4701 SPA Option for Managed Care 12/17/97
4704(a) Specification of Benefits 12/17/97
4707(a) Marketing Restrictions 12/30/97
4704(a) Miscellaneous Managed Care Provisions 12/30/97
4704(b) 4706 4707(a) 4707(c) 4708(b) 4708(c) 4708(d)
4701 Choice, MCE Definition, Repeal of 75/25, and Approval Threshold 1/14/98
4703
4708(a)
4705 External Quality Review 1/20/98
4704(a) Mental Health Parity 1/20/98
4701(a) Enrollment, Termination, and Default Assignment 1/21/98
4702 PCCM Services Without Waiver 1/21/98
4707(a) Sanctions for Noncompliance 2/20/98
4701(a) Provision of Information & Effective Dates 2/20/98
4710(a)
4704(a) Emergency Services 2/20/98
4704(a) Grievance Procedures 2/20/98
4707(a) Prohibiting Affiliations with Debarred Individuals 2/20/98
4704(a) Anti-discrimination of Providers and Anti-Gag Rule 2/20/98
4707(a) Marketing Restrictions 2/20/98

